Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-20 have been submitted for examination.
Claims 1-20 have been rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Xu United States Patent Application Publication 2017/0139806 hereinafter X. 
In regard to claims 1, 12, 17
X discloses a method for adaptive and continuous log model learning comprising:

updating, by a processor device, a core model to generate an updated core model based on a heterogeneous training log file, each of the core model and the updated core model being a syntactic model and being additive in nature; (Paragraph 37)
updating a peripheral model, the peripheral model representing a relationship between core models, using a set of existing auxiliary files, the existing auxiliary files defining a relationship between existing models, and the updated core model to generate an updated peripheral model based on the heterogeneous training log file; 
(Paragraphs 21& 35) and detecting, with the updated core model and the updated peripheral model, an anomaly within a set of testing logs indicative of information technology system operation to take remedial action on the information technology system based on a most recent model update. (Paragraph 32)
In regard to claims 2, 13,18
X discloses the method as recited in claim 1, further comprising updating, by the processor device, the set of existing auxiliary files to generate a set of updated auxiliary files. (Paragraph 41)
In regard to claim 3
X discloses the method as recited in claim 1, wherein the core models comprises a syntactic log model. (Paragraph 21)
In regard to claims 4,14
X discloses the method as recited in claim 1, wherein the peripheral model is selected from the group consisting of semantic content models, statistical models, sequence models, ordering models, and cross-component invariant relationship models. (Paragraph 34)
In regard to claim 5
X discloses the method as recited in claim 1, wherein updating the core model includes extracting a set of existing models into local files. (Paragraph 32)
In regard to claims 6, 15, 19
X discloses the method as recited in claim 1, wherein updating the core model includes filtering out redundant logs by analyzing the training logs, identifying repeated logs generated during an operative phase of the information technology system, and retaining unmatched logs. (Figure 5; Data Transformation)
In regard to claim 7
X discloses the method as recited in claim 6, wherein updating core model further includes creating a new core model based on the unmatched logs and combining core model with the core model. (Paragraph 40)
In regard to claim 8
he method as recited in claim 1, wherein updating the peripheral model includes updating a single source peripheral model and a cross-source invariant model using information contained in the auxiliary files. (Paragraph 41-44)
In regard to claim 9
X discloses the method as recited in claim 2, further including organizing, formatting, or indexing the updated core model, updated peripheral model, and updated auxiliary files on a memory device for access by a subsequent log model learning process. (Paragraph 41)
In regard to claim 10
X discloses the method as recited in claim 1, wherein the remedial action is selected from the group consisting of changing a security setting for an application or hardware component of the information technology system, changing an operational parameter of an application or hardware component of the information technology system, halting or restarting an application of the information technology system, halting or rebooting a hardware component of the information technology system, changing an environmental condition of the information technology system, and changing status of a network interface of the information technology system.(Paragraph 37)
In regard to claims 11,16, 20
X discloses the method as recited in claim 1, wherein detecting anomalies within a set of testing logs indicative of information technology system operation using the updated core model and the updated peripheral model includes parsing the testing logs with the updated core model. (Paragraph 57)
                                                     Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure See PTO 892. 
	Contact	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE RIAD whose telephone number is (571)272-8185.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bonzo Bryce can be reached 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.R./
/Amine Riad/
Primary Examiner